Citation Nr: 1602543	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-00 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied an increased rating for low back strain.  Jurisdiction now lies with the Buffalo, New York, RO.  

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A copy of the transcript of that hearing is of record.  

In February 2015 the Board denied the Veteran's claim for entitlement to a rating in excess of 20 percent for low back strain.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand (JMR).  The Board's decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded in that the most recent VA examination was inadequate to properly rate the disorder on appeal.  Specifically, the VA examiner failed to explain the bases for her opinion on why she could not estimate additional range of motion (ROM) loss due to pain on use and flare-ups.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.



REMAND

In February 2015 the Board denied entitlement to an evaluation in excess of 20 percent for low back strain.  The Veteran appealed that determination and in the JMR, the parties agreed that the Board erred by relying on a July 2014 VA medical examination, which was deemed inadequate for rating purposes.  Specifically, the parties noted that the Veteran had reported flare-ups on VA examination in July 2014 that impacted his ability to bend over, tie his shoes, and prevented him from prolonged walking or standing.  However, the VA examiner did not adequately address the question of additional functional loss due to pain during flare-ups, citing to DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) and Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board agrees that to this extent the July 2014 VA examination report is inadequate.  

The duty to assist requires that VA conduct an examination which provides "sufficient detail" as necessary to evaluate a particular disability.  See 38 C.F.R. § 4.2 (2015); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (stating that the duty to assist may include "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Once the Secretary undertakes the effort to provide an appellant with an examination and to obtain a medical opinion, these must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Given the above, and because the record does not include sufficient clinical findings to evaluate the disability of the lumbar spine in light of the factors noted in 
38 C.F.R. §§ 4.40 and 4.45 (2015) (specifically, flare-ups), and the DeLuca and Mitchell cases, the Board finds that the medical evidence currently of record is inadequate, and that another VA examination, with findings responsive to the noted authority is needed to evaluate the disability lumbar spine under appellate consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA records of hospitalization, evaluation and treatment of the Veteran dated since July 2014.  

2.  Request that the Veteran identify and provide any necessary authorization to enable VA to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 (2015).  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the current severity and all manifestations (orthopedic and neurologic) associated with his disability of the lumbar spine, characterized as low back strain.  

The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The Veteran's lay history of symptoms associated with the disability should be recorded.  

The examiner is asked to address the following matters and offer complete rationales for any opinions expressed:

(a) Identify, by diagnosis, any currently manifested low back disorder, describing the symptomatology and impairment associated with the diagnosed disorder(s) to the extent possible.  

(b) Provide the range of motion (ROM) of the lumbar spine (extension, forward flexion, left and right lateral flexion and left and right rotation), expressed in degrees.  

(c) Determine whether the lumbar spine exhibits weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability and, if feasible, these determinations should be expressed in terms of the degree of additional ROM loss due to any weakened movement, excess fatigability, or incoordination.  The examiner is also requested to discuss more generally, and as applicable, the nature and overall level of functional impairment/functional loss attributable to these factors.  

The examiner should also specifically address whether pain could significantly limit functional ability during flare-ups or when the back is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional ROM loss due to pain on use or during flare-ups.  

If the examiner is unable to estimate functional loss or additional ROM loss during flare-ups or when the back is repeatedly used over a period of time, the reasons or bases for such conclusion must be explained in full.

(d) Identify any neurological manifestations associated with the service-connected lumbar spine disorder, as well as any associated bladder or bowel impairment.  The nature of any neurological sign/symptom should be explained and the severity of the impairment described (such as in terms of the level of paralysis - mild/moderate/severe and incomplete or complete).  

(e) State whether the Veteran has intervertebral disc syndrome.  If so, state whether intervertebral disc syndrome has been productive of incapacitating episodes, and if so, the number and duration of such episodes during any 12 month period of record, specifying the time period involved.  

The examiner should note that for VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

(f) The examiner is also asked to comment on the impact of the Veteran's low back disability, if any, on his employment and activities of daily life.  

Note: The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy or copies of the notice or notices of examination sent to the appellant by the appropriate VA medical facility.  

4.  Thereafter, readjudicate the issue on appeal.  If the claim continues to be denied, the Veteran and his representative should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

